 

EXHIBIT 10.4

CONSENT AND WAIVER OF LAURUS MASTER FUND, LTD. FOR DUNKNIGHT TELECOM PARTNERS
LLC 

DEBT FINANCING OF DSL.NET, INC.

 

November 2, 2005

 

DSL.net, Inc.

545 Long Wharf Drive

5th Floor

New Haven, CT 06511

 

Ladies and Gentlemen:

 

Reference is made to (a) the $4.25 million Secured Convertible Minimum Borrowing
Note (the “MB Note”) dated August 31, 2004 by the DSL.net, Inc. (the “Company”)
in favor of Laurus Master Fund, Ltd. (“Laurus”), (b) the Security Agreement
dated August 31, 2004 (the “Laurus Security Agreement”), by and between Laurus
the Company, (c) the Subordination Agreement dated the date hereof (the
“Subordination Agreement”) between Laurus and DunKnight Telecom Partners, LLC
(“DunKnight”), and (d) each of the Securities Purchase Agreement, form of
Debenture, and Agency, Guaranty and Security Agreement (collectively, the “DK
Transaction Documents”) each dated the date hereof by and among the Company,
DunKnight and the other signatories thereto (copies of which have previously
been provided to Laurus). Capitalized terms not otherwise defined in this
Consent and Waiver have the same meanings as specified in the Laurus Security
Agreement.

 

Having been apprised of the transactions contemplated by DK Transaction
Documents and wishing to facilitate the consummation thereof because it is in
the best interests of the undersigned and the Company and having executed the
Subordination Agreement simultaneous with the execution of this Consent and
Waiver, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Laurus hereby, under any terms or provisions of
the instruments described in (a)-(c) above and any other agreement or
arrangement between the Laurus and the Company and otherwise:

1.     Irrevocably and unconditionally consents to all of the transactions
contemplated by the DK Transaction Documents, including, without limitation, all
of the following:

 

(a)

the Company’s issuance of debt instruments to DunKnight and the investors
associated therewith, as contemplated in the DK Transaction Documents;

 

(b)

the Company’s repurchase, cancellation, retirement and/or redemption of all
outstanding indebtedness of the Company to VantagePoint Venture Partners (Q)
III, L.P., VantagePoint Venture Partners III, L.P., VantagePoint Communications
Partners, L.P. and VantagePoint Venture Partners 1996, L.P. (collectively
“VantagePoint”) and Deutsche Bank AG, London (“DB”), and

 



--------------------------------------------------------------------------------

 

the Company’s cancellation, retirement and/or redemption of all of the warrants
and preferred stock of the Company held by VantagePoint and/or DB, all as
contemplated in the DK Transaction Documents; and

2.     Irrevocably and unconditionally waives the triggering of an Event of
Default (as defined in the Security Agreement) arising from the transactions
contemplated in the DK Transaction Documents.

The Laurus Security Agreement, except to the extent of the Consent and Waiver
specifically provided above, is and shall continue to be in full force and
effect without modification

The undersigned acknowledges that this Consent and Waiver is made after having
had an opportunity to ask any questions of management of the Company in respect
of the transactions contemplated in the DK Transaction Documents and after
having had an opportunity to consult with counsel.

 

LAURUS MASTER FUND, LTD

 

By:  /s/ David Grin

--------------------------------------------------------------------------------

Name: David Grin

Title: Director

 

 

2

 

 

 